     Case: 1:18-cv-05492 Document #: 82 Filed: 09/24/19 Page 1 of 1 PageID #:673

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Wacker Drive Executive Suites, LLC
                                                Plaintiff,
v.                                                             Case No.: 1:18−cv−05492
                                                               Honorable Sunil R. Harjani
Jones Lang LaSalle Americas (Illinois), LP
                                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, September 24, 2019:


        MINUTE entry before the Honorable Sunil R. Harjani: Status hearing held and
continued to 10/16/2019 at 9:15 a.m. Parties reported on the status of discovery. Counsel
advised that while both parties have exchanged some MIDP discovery, a dispute has
arisen regarding the need for Plaintiff to obtain documents from the landlords. By
10/4/2019, Defendant shall file a status report listing: (1) any landlords, for whom
Defendant will produce documents; (2) any landlords, for whom Defendant will not
produce documents because the documents are not in Defendant's custody, possession or
control; and (3) any "union stewards" for the buildings at issue. By 10/11/2019, the parties
shall meet and confer to resolve as many disputes regarding written discovery as possible.
If necessary, the Court will revisit the deadline for the Motion for Class Certification after
Defendant's status report is filed. Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
